


116 HRES 761 EH: Permitting individuals to be admitted to the Hall of the House in order to obtain footage of the House in session for inclusion in the orientation film to be shown to visitors at the Capitol Visitor Center.
U.S. House of Representatives
2019-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
1st Session
H. RES. 761
In the House of Representatives, U. S.,

December 17, 2019

RESOLUTION
Permitting individuals to be admitted to the Hall of the House in order to obtain footage of the House in session for inclusion in the orientation film to be shown to visitors at the Capitol Visitor Center.
 
 
That the Speaker, in consultation with the minority leader, may designate individuals to be admitted to the Hall of the House and the rooms leading thereto in order to obtain film footage of the House in session for inclusion in the orientation film to be shown to visitors at the Capitol Visitor Center.   Cheryl L. Johnson,Clerk. 